UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2011 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2011 Annual Report to Shareholders DWS Growth & Income Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Tax Information 45 Investment Management Agreement Approval 50 Summary of Management Fee Evaluation by Independent Fee Consultant 54 Board Members and Officers 59 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. U.S. equities, as measured by the fund's benchmark — the Russell 1000® Index — finished the annual period just barely in positive territory, with a total return of 0.91%.1 This final number obscures the fact that the index spent the majority of the year with a robust, double-digit return. Through the first 10 months of the year, an environment of accommodative monetary policy, steady global growth and strong corporate earnings buoyed investor sentiment and provided the foundation for rising stock prices. This positive picture abruptly changed for the worse in August 2011, when a confluence of bad news hit the market all at once. The end of the U.S. Federal Reserve Board's (the Fed's) stimulative "QE2" policy, a resurgence of the European debt crisis and signs of abruptly slowing growth in the U.S. and China led to declining corporate earnings estimates and a rapid evaporation in investors' appetite for risk.2 In the four-week period from July 25 to August 19, the Russell 1000 Index plunged 17.64% and wiped out all of the gains of the previous 10 months. While stocks remained volatile through the end of September, the index managed to eke out a gain for the 12-month period. Still, investors remained on pins and needles heading into the autumn due to the growing number of potential risks to market performance. The Class A shares of DWS Growth & Income Fund returned -1.06% during the annual period. The fund underperformed the 0.91% return of the benchmark, but it beat the -1.79% average return of its Morningstar peer group, Large Blend Funds.3 On a three-year basis, the fund's average annual return of 2.04% has outpaced both the 1.61% average annual return for the benchmark and the 0.29% Morningstar average. The fund employs a dynamic, multifaceted stock selection process that blends growth, valuation, quality, stability and current market sentiment factors. This process worked very well for the first three-quarters of the year, but it underperformed during the down market of August and September. During this time, the traditional relationships between stock price performance and underlying company fundamentals broke down. Although we were disappointed by this development, we also recognize that the fund can lag in the short term when market conditions become highly atypical. We remain focused on our long-term goal of seeking to outperformance versus the benchmark over a full market cycle. Positive Contributors to Fund Performance The fund's stock selection process worked best in the health care sector, where we held a number of companies whose steady fundamentals enabled them to outperform in both the rising market of October-June and in the subsequent downturn. Our largest position, the pharmaceutical giant Bristol-Myers Squibb Co., produced a positive return in the high single digits thanks to its high dividend, solid growth prospects and attractive valuation. Also performing well for us were a number of overweights in benefits providers such as UnitedHealth Group, Inc. and Humana, Inc., services companies such as Cardinal Health, Inc., and the biotechnology companies Biogen Idec, Inc. and Cephalon Inc.4* Our stock picks also outperformed in the financials sector, which was a significant positive given that financials were the worst-performing area of the market in the annual period. Here, the largest contributions to performance came from our underweights in major banking and brokerage stocks that lagged the broader sector by a substantial margin. Although a number of stocks fit this bill, the most important underweights were Bank of America Corp.,* Citigroup Inc.* and Goldman Sachs Group Inc.* Our overweight positions in Discover Financial Services and Chubb Corp. also added value. Clearly, financials was an area of the market where it paid to have a focus on traditional metrics such as fundamentals and valuations. The consumer discretionary and telecommunication services sectors were also areas of strength for the fund. Our top contributors in the two areas were VF Corp. and Verizon Communications, Inc., respectively. Negative Contributors to Fund Performance Unfortunately, these positives were outweighed by our underperformance in other segments of the market. The largest shortfall occurred in information technology, where our over- and underweight positions both took a toll on relative performance. In terms of our overweights, our positions in Computer Sciences Corp. and Lexmark International, Inc. lagged, despite having valuations far below that of the broader sector. At the same time, we were hurt by holding underweights in some of the sector's outperforming mega-cap stocks. Most notable among these were Apple, Inc., Intel Corp.* and Oracle Corp.* The materials and industrials sectors also proved to be difficult areas for the fund. In materials, the two largest detractors were overweights in the fertilizer producer CF Industries Holdings, Inc. and the gold mining company Newmont Mining Corp. While Newmont performed very well for the full period, it lost ground during the time we held it in the fund. In the industrials sector, no single stock stood out. Instead, a number of smaller detractors combined to cause the underperformance. Consumer staples and energy were also areas in which our stock picks failed to keep up with the benchmark. Outlook and Positioning In the months ahead, we are likely to see a great deal of market "noise" surrounding domestic economic data, the debt crisis in Europe and the shifting outlook for China's economy. It is possible that in this type of environment, our approach will experience short-term swings in its relative performance — both on the positive and negative sides. Still, our strategy through all markets is to "stick to our knitting" by using our disciplined and dynamic methodology to select the best individual stocks for the fund, and not to focus on short-term returns, as we believe this is critical to achieving our goal of long-term outperformance. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Growth & Income Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang Russell Shtern, CFA Portfolio Managers, QS Investors The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2 QE2 (Quantitative Easing 2) was an asset purchase program initiated by the U.S. Federal Reserve as a means to jump-start the sluggish U.S. economy. 3 Source: Morningstar, Inc. Large-blend portfolios are fairly representative of the overall U.S. stock market in size, growth rates and price. Stocks in the top 70% of the capitalization of the U.S. equity market are defined as large cap. The blend style is assigned to portfolios where neither growth nor value characteristics predominate. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Morningstar category. 4"Overweight" means a fund holds a higher weighting in a given sector or security compared with its benchmark index. "Underweight" means a fund holds a lower weighting in a given sector or security. * Not held in the portfolio as of September 30, 2011. Performance Summary September 30, 2011 Average Annual Total Returns as of 9/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -1.06% 2.04% -2.25% 1.56% Class B -1.97% 1.05% -3.18% 0.64% Class C -1.77% 1.27% -3.00% 0.76% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -6.75% 0.05% -3.40% 0.96% Class B (max 4.00% CDSC) -4.91% 0.40% -3.32% 0.64% Class C (max 1.00% CDSC) -1.77% 1.27% -3.00% 0.76% No Sales Charges Life of Institutional Class* Class S -0.68% 2.43% -1.89% 1.91% N/A Institutional Class -0.60% 2.59% -1.75% N/A 3.07% Russell 1000® Index+ 0.91% 1.61% -0.91% 3.28% 4.80% *Institutional Class shares commenced operations on August 19, 2002. Index returns began on August 31, 2002. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 1.04%, 2.14%, 1.81%, 0.66% and 0.50% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Growth & Income Fund — Class A [] Russell 1000 Index+ Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 9/30/11 $ 9/30/10 $ Distribution Information: Twelve Months as of 9/30/11: Income Dividends $ $ — $ $ $ Morningstar Rankings — Large Blend Funds Category as of 9/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 46 3-Year of 15 5-Year of 65 10-Year of 78 Class B 1-Year of 55 3-Year of 31 5-Year of 82 10-Year of 92 Class C 1-Year of 53 3-Year of 26 5-Year of 79 10-Year of 91 Class S 1-Year of 42 3-Year of 13 5-Year of 56 10-Year of 72 Institutional Class 1-Year of 41 3-Year of 12 5-Year of 51 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (April 1, 2011 to September 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended September 30, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 4/1/11 $ Ending Account Value 9/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Growth & Income Fund .96% 1.72% 1.68% .64% .55% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 9/30/11 9/30/10 Common Stocks 99% 100% Cash Equivalents 1% — 100% 100% Sector Diversification (As a % of Common Stocks) 9/30/11 9/30/10 Information Technology 20% 17% Health Care 16% 15% Consumer Discretionary 13% 9% Financials 12% 17% Energy 12% 11% Consumer Staples 10% 8% Industrials 8% 12% Materials 6% 5% Telecommunication Services 2% 4% Utilities 1% 2% 100% 100% Asset allocation and sector diversification exclude derivatives and are subject to change. Ten Largest Equity Holdings at September 30, 2011 (22.1% of Net Assets) 1. Apple, Inc. Manufacturer of personal computers and communications solutions 3.3% 2. Microsoft Corp. Developer of computer software 3.0% 3. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 2.8% 4. ConocoPhillips Producer of petroleum and other natural gases 2.1% 5. Verizon Communications, Inc. An integrated telecommunications company 1.9% 6. Philip Morris International, Inc. Seller and distributor of tobacco products 1.9% 7. Eli Lilly & Co. Producer of pharmaceuticals 1.9% 8. Bristol-Myers Squibb Co. Producer of diversified pharmaceuticals and other products 1.8% 9. Comcast Corp. A provider of video, high-speed Internet and phone services 1.7% 10. Dell, Inc. Provider of computer products and customer service 1.7% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of September 30, 2011 Shares Value ($) Common Stocks 98.3% Consumer Discretionary 12.9% Hotels Restaurants & Leisure 2.5% Chipotle Mexican Grill, Inc.* (a) Las Vegas Sands Corp.* Starbucks Corp. (a) Wynn Resorts Ltd. (a) Internet & Catalog Retail 0.8% Priceline.com, Inc.* (a) Leisure Equipment & Products 0.6% Mattel, Inc. (a) Polaris Industries, Inc. (a) Sturm, Ruger & Co., Inc. (a) Media 3.3% CBS Corp. "B" (a) Comcast Corp. "A" McGraw-Hill Companies, Inc. (a) Viacom, Inc. "B" Multiline Retail 1.5% Dillard's, Inc. "A" (a) Macy's, Inc. Specialty Retail 2.5% Aaron's, Inc. (a) Abercrombie & Fitch Co. "A" Bed Bath & Beyond, Inc.* Foot Locker, Inc. (a) Genesco, Inc.* Limited Brands, Inc. (a) TJX Companies, Inc. (a) Ulta Salon, Cosmetics & Fragrance, Inc.* Textiles, Apparel & Luxury Goods 1.7% VF Corp. (a) Consumer Staples 9.3% Beverages 0.4% Coca-Cola Enterprises, Inc. Hansen Natural Corp.* Food & Staples Retailing 2.5% Costco Wholesale Corp. (a) CVS Caremark Corp. (a) Walgreen Co. Whole Foods Market, Inc. Food Products 2.9% Bunge Ltd. (a) Campbell Soup Co. (a) Fresh Del Monte Produce, Inc. (a) Hormel Foods Corp. (a) Kraft Foods, Inc. "A" (a) The Hershey Co. Tyson Foods, Inc. "A" Household Products 0.7% Colgate-Palmolive Co. Personal Products 0.9% Herbalife Ltd. (a) Nu Skin Enterprises, Inc. "A" Tobacco 1.9% Philip Morris International, Inc. (a) Energy 11.4% Energy Equipment & Services 1.5% Basic Energy Services, Inc.* Complete Production Services, Inc.* Helix Energy Solutions Group, Inc.* Helmerich & Payne, Inc. National Oilwell Varco, Inc. SEACOR Holdings, Inc. Superior Energy Services, Inc.* Weatherford International Ltd.* Oil, Gas & Consumable Fuels 9.9% Apache Corp. Bill Barrett Corp.* Chevron Corp. (a) ConocoPhillips (a) CVR Energy, Inc.* HollyFrontier Corp. Marathon Oil Corp. Marathon Petroleum Corp. (a) SM Energy Co. Stone Energy Corp.* Tesoro Corp.* (a) Valero Energy Corp. (a) W&T Offshore, Inc. Western Refining, Inc.* (a) Financials 12.0% Capital Markets 0.3% American Capital Ltd.* Franklin Resources, Inc. TD Ameritrade Holding Corp. Commercial Banks 2.3% Bank of Montreal KeyCorp Regions Financial Corp. SunTrust Banks, Inc. Zions Bancorp. (a) Consumer Finance 2.9% American Express Co. (a) Capital One Financial Corp. (a) Cash America International, Inc. Discover Financial Services (a) World Acceptance Corp.* Diversified Financial Services 1.6% CBOE Holdings, Inc. CME Group, Inc. "A" (a) IntercontinentalExchange, Inc.* (a) NYSE Euronext The NASDAQ OMX Group, Inc.* Insurance 3.9% ACE Ltd. Allied World Assurance Co. Holdings AG Arch Capital Group Ltd.* (a) Assurant, Inc. Berkshire Hathaway, Inc. "A"* 18 Chubb Corp. (a) Everest Re Group Ltd. Fidelity National Financial, Inc. "A" First American Financial Corp. Mercury General Corp. PartnerRe Ltd. ProAssurance Corp. The Travelers Companies, Inc. (a) XL Group PLC Real Estate Investment Trusts 1.0% American Capital Agency Corp. (REIT) Annaly Capital Management, Inc. (REIT) Public Storage (REIT) (a) Rayonier, Inc. (REIT) (a) Health Care 15.5% Biotechnology 1.5% Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* (a) Health Care Providers & Services 6.0% Aetna, Inc. AmerisourceBergen Corp. (a) Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.* Humana, Inc. UnitedHealth Group, Inc. (a) WellPoint, Inc. (a) Life Sciences Tools & Services 0.1% Thermo Fisher Scientific, Inc.* Pharmaceuticals 7.9% Abbott Laboratories (a) Bristol-Myers Squibb Co. (a) Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.* Forest Laboratories, Inc.* Johnson & Johnson (a) Merck & Co., Inc. Par Pharmaceutical Companies, Inc.* (a) Pfizer, Inc. Watson Pharmaceuticals, Inc.* Industrials 7.7% Aerospace & Defense 3.6% Alliant Techsystems, Inc. Embraer SA (ADR) General Dynamics Corp. HEICO Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. (a) Precision Castparts Corp. Raytheon Co. Triumph Group, Inc. (a) Airlines 0.3% Alaska Air Group, Inc.* (a) Commercial Services & Supplies 0.1% Cintas Clean Harbors, Inc.* Construction & Engineering 1.2% Chicago Bridge & Iron Co. NV EMCOR Group, Inc.* (a) Fluor Corp. (a) KBR, Inc. MasTec, Inc.* (a) Industrial Conglomerates 1.0% Tyco International Ltd. (a) Machinery 0.3% AGCO Corp.* Eaton Corp. Timken Co. Marine 0.1% Kirby Corp.* Professional Services 0.0% Towers Watson & Co. "A" Road & Rail 0.6% Ryder System, Inc. Trading Companies & Distributors 0.5% GATX Corp. (a) W.W. Grainger, Inc. (a) Information Technology 20.1% Communications Equipment 0.5% Motorola Solutions, Inc. (a) Computers & Peripherals 6.2% Apple, Inc.* Dell, Inc.* (a) Lexmark International, Inc. "A"* Western Digital Corp.* (a) Electronic Equipment, Instruments & Components 1.9% Anixter International, Inc. (a) Arrow Electronics, Inc.* Avnet, Inc.* Ingram Micro, Inc. "A"* TE Connectivity Ltd. Tech Data Corp.* (a) Vishay Intertechnology, Inc.* (a) Internet Software & Services 2.6% eBay, Inc.* (a) IAC/InterActiveCorp.* (a) Sohu.com, Inc.* (a) IT Services 3.0% Amdocs Ltd.* Automatic Data Processing, Inc. (a) Computer Sciences Corp. (a) Fiserv, Inc.* MasterCard, Inc. "A" (a) Total System Services, Inc. Western Union Co. Semiconductors & Semiconductor Equipment 1.8% Altera Corp. (a) Applied Materials, Inc. GT Advanced Technologies, Inc.* (a) Kulicke & Soffa Industries, Inc.* LSI Corp.* Micron Technology, Inc.* (a) Photronics, Inc.* (a) Teradyne, Inc.* Texas Instruments, Inc. (a) Software 4.1% Activision Blizzard, Inc. ANSYS, Inc.* CA, Inc. Microsoft Corp. (a) Symantec Corp.* Materials 5.9% Chemicals 3.4% CF Industries Holdings, Inc. E.I. du Pont de Nemours & Co. (a) OM Group, Inc.* PPG Industries, Inc. (a) Rockwood Holdings, Inc.* The Mosaic Co. (a) Westlake Chemical Corp. (a) Metals & Mining 1.6% Barrick Gold Corp. Newmont Mining Corp. (a) Paper & Forest Products 0.9% Domtar Corp. (a) International Paper Co. Telecommunication Services 2.4% Diversified Telecommunication Services 1.9% Verizon Communications, Inc. (a) Wireless Telecommunication Services 0.5% China Mobile Ltd. (ADR) Telephone & Data Systems, Inc. (a) Vodafone Group PLC (ADR) (a) Utilities 1.1% Electric Utilities 0.0% PNM Resources, Inc. Independent Power Producers & Energy Traders 0.7% NRG Energy, Inc.* (a) Multi-Utilities 0.4% Ameren Corp. Total Common Stocks (Cost $2,590,740,807) Securities Lending Collateral 39.6% Daily Assets Fund Institutional, 0.17% (b) (c) (Cost $963,168,070) Cash Equivalents 1.2% Central Cash Management Fund, 0.10% (b) (Cost $28,809,440) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,582,718,317)+ Other Assets and Liabilities, Net (a) ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $3,591,420,867. At September 30, 2011, net unrealized depreciation for all securities based on tax cost was $205,196,768. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $74,741,650 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $279,938,418. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at September 30, 2011 amounted to $915,670,923, which is 37.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At September 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) S&P 500 E-Mini Index USD 12/16/2011 ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
